Citation Nr: 1001978	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  00-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for right leg 
varicose veins, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

This case has an extensive procedural history.  The Board 
initially denied the Veteran's claims in July 2001, but, 
following a December 2001 video conference hearing, the Board 
vacated the prior denial and again denied the claims in June 
2002.  In June 2003, the United States Court of Appeals for 
Veterans Claims granted a May 2003 joint motion to remand 
this case.  The Board has since remanded this case in April 
2004, May 2005, and September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Preliminarily, the Board notes that this appeal has been 
pending for over a decade and has been remanded several times 
previously.  However, for multiple reasons, it is apparent 
that additional evidentiary development is needed prior to a 
final adjudication of both of the Veteran's claims.

First, in the September 2007 remand, the Board requested that 
legible copies of any records relating to the Veteran's 
vocational rehabilitation from the state of Alabama be 
obtained and associated with the claims file.  A review of 
the claims file, as currently constituted, indicates that VA 
vocational rehabilitation records have been obtained, but 
there is no documentation of any action to obtain Alabama 
vocational rehabilitation records.  The lack of action in 
this matter constitutes a procedural defect requiring a 
further remand, particularly in view of the prior request on 
remand.  The United States Court of Appeals for Veterans 
Claims (Court) has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

The Board also notes that the Veteran has not been examined 
in conjunction with this appeal since November 2004, more 
than five years ago.  In a May 2009 statement, the Veteran 
indicated he was seeking an increase in his disability on 
account of "poor circulation in my right leg, my condition 
has gotten worse."  See VAOPGCPREC 11-95 (April 7, 1995) (a 
reexamination in conjunction with an increased rating claim 
is warranted when a Veteran reports increased severity).  

Moreover, several of the findings from the November 2004 
examination report are inconclusive.  Notably, the examiner 
described right leg dependent edema but did not clarify 
whether such edema was intermittent or persistent; under 
38 C.F.R. § 4.104, Diagnostic Code 7120, persistent edema is 
a basis for a 20 percent evaluation.  The Veteran also 
reported "relief" from elevation of the leg and a "choking 
sensation" of pain, but the examiner did not specify the 
extent to which the symptoms were relieved by elevation of 
the extremity.  Id.  Moreover, the examiner noted that the 
Veteran would require surgical excision of the varicose veins 
and that "[u]nless this is corrected his employability will 
be restricted by frequent pain and poor job performance and 
tolerance."  Particularly as the Veteran does not appear to 
have had such surgery, and in light of a December 2007 
statement from a vocational counselor that the Veteran "is 
not able to work and sustain gainful employment in a 
competitive job market due to his disabilities," a further 
examination is needed to address both the symptoms and 
symptomatology of the right leg varicose veins and their 
effect on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to obtain 
legible copies of any records relating to 
the Veteran's vocational rehabilitation 
from the state of Alabama.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The Veteran should then be afforded a 
VA arteries and veins examination, with 
an appropriate examiner, to determine the 
symptoms and severity of the service-
connected right leg varicose veins 
disorder and its impact on his 
employability.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner is requested to address the 
following:

i) the nature of the Veteran's right leg 
edema (e.g., whether it is intermittent 
or persistent in nature);

ii) the presence and extent of any 
pigmentation, eczema, or ulceration; 

iii) the extent to which the Veteran's 
symptoms are relieved by right leg 
elevation; and 

iv) whether the right leg varicose veins, 
in and of themselves, preclude the 
Veteran from securing and following a 
substantially gainful occupation.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  The readjudication of 
the TDIU claim should include 
consideration of 38 C.F.R. § 4.16(b) 
(2009).  If the determination of either 
claim remains less than fully favorable 
to the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

